Investor Presentation June 19, 2012 NOTE: All information provided in this presentation has been previously disclosed as public information from presentations, investor conferences and 8K/10Q/10K © 2012. All rights reserved. © 2012. All rights reserved. 2 Safe Harbor Statement Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995:Any statements set forth in this presentation that are not historical facts are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, which may include, but are not limited to, such factors as unanticipated changes in product demand, increased competition, downturns in the economy, failure to comply with specific regulations pertaining to government projects, fluctuation of revenue due to the nature of project lifecycles, and other information detailed from time to time in the Company filings and future filings with the United States Securities and Exchange Commission. The forward-looking statements contained in this presentation are made only of this date, and the Company is under no obligation to revise or update these forward- looking statements. Revenue Distribution © 2012. All rights reserved. 3 ØIn FY2006 & FY2007 GTAT (AKA: GT Solar) was <50% of Ranor/TPCS revenue and the ØCompany lost money: FY2006 Net Loss ($428,148) ØFY2007 Net Loss ($385,588) ØFrom FY2008 - FY2011 GTAT was >50% of Ranor/TPCS’ revenue and the Company was profitable; however the Company revenue and profitability was very dependent on one customer in just one market segment ØThe last shipment to GTAT from the Ranor factory occurred in August 2011 Business Focus © 2012. All rights reserved. 4 •One of the few large-scale, manufacturing engineering, precision machining, fabrication and assembly/test companies with facilities in the United States and China •Providing Product Solutions by applying expertise in “design for manufacture” principles to take large-scale prototype technology and migrate to production units at scalable volumes •Well-positioned to capitalize on growing medical, defense, alternative energy and nuclear markets •Strategically position with tier-1 customers to support mutual growth Profitable Growth Strategy © 2012. All rights reserved. 5 •Complete the “turn-around” for the Ranor-Massachusetts division by diversifying the Company away from the historical concentration of one-customer (>50% Revenue) and improve operational processes/ERP •Target high-margin product solutions with more predictable cost and long-term purchase agreement structures •Continue successful deployment of proactive Business Development and Strategic Sales processes to expand our product solutions •Expand business through our global manufacturing advantage •Significantly increase capacity for WCMC division; Asia consumption •Establish 2nd Production facility in United States in FY2013 to support growth in the Medical, Nuclear and Defense sectors for products Product Solution Strategy © 2012. All rights reserved. 6 •Historically the Company produced piece-part (highly competitive/less value-ad to customers) vs. product solutions (less competitive/more value-ad to customers) •Product Solution involves supplying the Manufacturing Engineering, Large-parts, small parts (mechanical and electrical) in a complete/tested solution •Example: solar furnace “piece-part” vs. sapphire furnace “product solution” Electro/Mechanical Actuation Cylinder Assembled and Tested Assembly Small Value-ad Parts (Completed Assembly) Support and Install Frame (Completed Assembly) Sapphire Furnace “Product Solution” Solar Furnace “Piece Part” Strategic Production Solutions for Profitable Growth © 2012. All rights reserved. 7 AOS: Nuclear Isotope and Fissile (pending) Transport Casks Mevion: S250 Proton Beam Cancer Treatment (510k Clearance) Cabot: Carbon Black Furnaces GDEB: Confidential Virginia Class Product Assemblies GTAT: Sapphire Furnaces FY2013 Customer and Sector Pipeline © 2012. All rights reserved. 8 Alternative Energy: Sapphire Pipeline: $6 - $12M PolySi/Solar Pipeline: $5 - $8M Nuclear: $7 - $12M Defense and Aerospace: $10 - $14M Medical: $8 - $10M Commercial Industrial: $4 - $6M Served Markets: “Achieving Balance” in FY2013 9 © 2012. All rights reserved. FY2011: Single Customer Dependence and Risk FY2013 Outlook: Balance with Multiple Customers www.TechPrecision.com
